Citation Nr: 0837003	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  06-06 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hepatitis C.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1975 to 
January 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  

The issue of entitlement to service connection for PTSD, 
reopened below, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By an unappealed decision dated in March 2004, the RO 
denied the veteran's claim of entitlement to service 
connection for hepatitis C. 	

2.  Evidence submitted subsequent to the 	March 2004 
decision does not relate to an unestablished fact necessary 
to substantiate the claim, is cumulative and redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and does not raise a 
reasonable possibility of substantiating the claim.  

3.  By an unappealed decision dated in March 2004, the RO 
denied the veteran's claim of entitlement to service 
connection for PTSD. 	

4.  Evidence submitted subsequent to the March 2004 decision 
relates to an unestablished fact necessary to substantiate 
the claim, is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and raises a reasonable 
possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The rating decision of March 2004 is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2003). 
	
2.  The veteran has not submitted new and material evidence 
that warrants reopening his claim for service connection for 
hepatitis C.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2007).   
	
3.  The veteran has submitted new and material evidence that 
warrants reopening his claim for service connection for PTSD.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duties to notify and to 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2007).  Prior to adjudicating a claim, the Board must ensure 
no additional notice or assistance is required.  Under the 
VCAA, upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his representative, if any, of any information 
and medical or lay evidence necessary to substantiate the 
claim.  The United States Court of Appeals for Veterans 
Claims (hereinafter the Court) has held that these notice 
requirements apply to all five elements of a service 
connection claim, which include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159(a)-(c) (2007).  VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).    

When the veteran is attempting to reopen a previously 
disallowed claim, VA must notify the veteran of the evidence 
and information that is necessary to reopen the claim and the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefits sought.  
Kent v. Nicholson, 20 Vet. App. 1, 9 (2006).  This requires 
VA to look at the bases for the prior denial and to respond 
with a letter describing what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Id. at 10.

While the VCAA does not serve as a basis to reopen a claim 
(unless new and material is presented), the law does include 
the enhanced duty to notify.  Regarding the duty to assist in 
claims to reopen finally adjudicated claims, VA must provide 
a medical examination or obtain a medical opinion only if new 
and material evidence has been presented.  38 C.F.R. § 
3.159(c)(4)(iii) (2007).  

For reasons explained more fully below, the Board is 
reopening and remanding the veteran's PTSD claim.  Further 
discussion of the VCAA as it pertains to that issue is 
unnecessary at this time.  As for the hepatitis C claim, the 
veteran was provided notice in correspondence dated in 
January 2005 and January 2007.  In the January 2005 
correspondence, the RO advised the veteran of what the 
evidence must show to establish entitlement to service-
connected compensation benefits.  The RO advised the veteran 
of VA's duties under the VCAA and the delegation of 
responsibility between VA and the veteran in procuring the 
evidence relevant to the claim, including which portion of 
the information and evidence necessary to substantiate the 
claim was to be provided by the veteran and which portion VA 
would attempt to obtain on behalf of the veteran.  

In the January 2007 correspondence, the RO informed the 
veteran that his claim had previously been denied and that he 
needed to submit new and material evidence to reopen it.  The 
RO informed the veteran of the appropriate definition of new 
and material evidence.  The RO did not, however, describe 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial as required by 
Kent.  The Board, however, finds no prejudice as a result.  
See Sanders v. Nicholson, 487 F.3d 881, 891 (Fed. Cir. 2007) 
(holding that VCAA notice errors are presumed to be 
prejudicial and it is VA's duty to rebut the presumption).  

As explained more fully below, the veteran's claim was 
previously denied because the evidence did not show there was 
an event in service that would put the veteran at risk for 
hepatitis C (i.e. a blood transfusion) or that he incurred 
hepatitis C in service.  At the veteran's videoconference 
hearing, he testified that he did receive a blood transfusion 
in service.  The veteran also testified that his physicians 
had told him he had had the hepatitis C for more than 20 
years.  VA may demonstrate lack of prejudice by demonstrating 
that a notice defect was cured by actual knowledge on the 
part of the veteran.  Goodwin v. Peake, 22 Vet. App. 128, 134 
(2008).  Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.  See Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007); see also Short Bear v. 
Nicholson, 19 Vet. App. 341, 344 (2005).  The veteran's 
statements at his videoconference hearing indicated that he 
veteran had actual knowledge of the relevant legal criteria.  

In the January 2007 correspondence, the RO also informed the 
veteran that when service connection is granted, a disability 
rating and effective date of the award is assigned.  The RO 
also explained how the disability rating and effective date 
are determined.  The Board finds that in issuing this letter, 
the RO has satisfied the requirements of Dingess/Hartman.

Although the RO did not provide fully compliant notice until 
after initial adjudication of the claim, it readjudicated the 
claim and issued a supplemental statement of the case in 
March 2008.  The issuance of such notice followed by a 
readjudication of the claim remedied any timing defect with 
respect to issuance of compliant notice.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376-77 (2006).  

Finally, the Board also finds that the RO has satisfied VA's 
duty to assist.  The RO has obtained the veteran's service 
medical records and VA Medical Center (VAMC) treatment 
records.  The veteran has not identified any medical records 
relevant to the claims that have not been associated with the 
claims file.  The veteran was provided with a VA medical 
examination, but the Board does not find such an examination 
was necessary.  For reasons explained more fully below, no 
new and material evidence has been submitted to reopen the 
previously disallowed claims and therefore, VA's duty to 
provide a medical examination for those claims did not arise.  
38 C.F.R. § 3.159(c)(4)(iii) (2007).  

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Accordingly, the Board will proceed with appellate review.

        Legal Criteria and Procedural History

A veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108 
(2002); 38 C.F.R. § 3.156(a) (2007).  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  38 C.F.R. § 3.156(a) (2007).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  
38 U.S.C.A. § 5108 (West 2002).  VA may then proceed to 
evaluate the merits of the claim on the basis of all evidence 
of record, but only after ensuring that the duty to assist 
the veteran in developing the facts necessary for his claim 
has been satisfied.  Elkins v. West, 12 Vet. App. 209, 219 
(1999).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303 (2007).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).  "Generally, to prove 
service connection, a claimant must submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury."  Pond v. West, 12 Vet. App. 
341, 346 (1999).  Where the determinative issue involves a 
medical diagnosis, competent medical evidence is required.  
This burden typically cannot be met by lay testimony because 
lay persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2007); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).  Section 4.125(a) 
of 38 C.F.R. incorporates the Diagnostic and Statistical 
Manual of Mental Disorders-IV (DSM-IV) as the governing 
criteria for diagnosing PTSD.  38 C.F.R. § 4.125(a) (2007).   

A review of the record shows that the veteran filed a claim 
for hepatitis C in June 1998.  According to a rating decision 
dated in March 1999, the RO denied that claim because the 
evidence failed to show the veteran underwent a blood 
transfusion in service, that he was diagnosed with or treated 
for hepatitis C in service, or that the evidence showed his 
hepatitis C was incurred or aggravated in service.  
Subsequently, the veteran filed claims for service-connected 
benefits for hepatitis C and PTSD in October 2003.  The RO 
denied those claims in a rating decision dated in March 2004.  
In the March 2004 rating decision, the RO explained that it 
was declining to reopen the hepatitis C claim because the 
evidence did not show there was an event in service that 
would put the veteran at risk for hepatitis C or that he 
incurred it in service.  The RO specifically noted the 
absence of any evidence of a blood transfusion.  In 
correspondence dated in March 2004, the RO informed the 
veteran of both denials and advised him of his procedural and 
appellate rights.  The veteran failed to appeal the denial of 
either claim within the applicable time limit and those 
denials are final.  38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2003). 

In November 2004, the veteran filed claims for service-
connected compensation benefits for hepatitis C and PTSD.  
The RO declined to reopen the previously denied claims in a 
rating decision dated in April 2005.  The veteran appealed 
that rating decision and it is properly before the Board.  

Hepatitis C

Prior to the March 2004 denial, the evidence associated with 
the claims file pertaining to the hepatitis C claim included 
the veteran's service medical records and personnel records; 
a claim for compensation benefits; a VA medical examination 
report, dated in September 1998; and treatment records from 
the Phoenix VAMC, dated from January 1996 to September 1998.

In his claim for compensation benefits, dated in June 1998, 
the veteran alleged his hepatitis C was due to a blood 
transfusion he received in service in 1977 when he received 
reconstructive surgery on his nose.

The veteran's service medical records reflected that he 
underwent surgical removal of a pilonidal cyst on the lower 
spine in September 1979.  The service medical records showed 
that the veteran was to have a septorhinoplasty in March 
1978.  According to a June 1978 hematology consultation, 
however, the surgery was cancelled because the veteran had 
elevated partial thromboplastin time (PTT) tests.  The 
service medical records did not reflect that the veteran ever 
received surgery to his nose or that he underwent a blood 
transfusion during his active duty service.  The service 
medical records did show treatment for alcohol abuse on 
numerous occasions (see e.g. narrative summary, dated in 
March 1978).

The VAMC treatment records showed that the veteran was 
diagnosed with hepatitis C in 1998.  In the VA examination 
report, the examiner confirmed the hepatitis C diagnosis, but 
was unable to link it to service because he did not have 
access to the service medical records to confirm a blood 
transfusion.

Evidence associated with the claims file after the last final 
denial in March 2004 included statements and testimony 
provided by the veteran; and treatment records from the 
Salem, Clarksburg, Phoenix, Puget-Sound, and Beckley VAMCs.

At the veteran's videoconference, he testified that he 
received a blood transfusion in 1979 from his back surgery.  
The veteran stated that the doctors were unable to stop the 
bleeding and had to give him a pint of blood.  The veteran 
testified that this was the only blood transfusion he had 
ever had.  

The VAMC treatment records showed the veteran continued to 
receive treatment for his hepatitis C.

Upon reviewing the evidence submitted after the previous 
denial in March 2004, the Board does not find any basis to 
reopen the veteran's claim.  The veteran's statements 
submitted since the last final denial in March 2004 are not 
new because prior to that time, the claims file already 
included statements from the veteran alleging he received a 
blood transfusion in service.  The VAMC treatment records, 
although "new" in that they were not of record at the time 
of the last final denial, are not material.  These records 
only confirm what had already been established; namely that 
the veteran has hepatitis C.  None of the additionally 
submitted medical evidence links the veteran's hepatitis C to 
his active duty service or shows that he received a blood 
transfusion in service.  Thus, this evidence does not relate 
to an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a) (2007).  Instead, the additionally 
submitted evidence is cumulative and redundant and the claim 
must not be reopened.

PTSD

Prior to the last final denial of the veteran's PTSD claim in 
March 2004, the evidence pertaining to the veteran's claim 
included his service medical and personnel records.  

After the last final denial, evidence that had been 
associated with the claims file included VAMC treatment 
records and the veteran's videoconference testimony.  The 
VAMC treatment records included progress notes dated in 
December 2006 and January 2008 reflecting PTSD diagnoses.  

The veteran's videoconference hearing testimony included his 
descriptions of alleged in-service stressors.  One such 
stressor was being assaulted by another Marine, resulting in 
an injury to his nose.

Prior to the last final denial of the PTSD claim, the 
evidence included no PTSD diagnosis.  The evidence also did 
not include the veteran's description of a stressor involving 
an assault with resulting nose injury.  This evidence, 
therefore, is new.  This evidence is also material because it 
relates to unestablished facts necessary to substantiate the 
claim.  Here, those unestablished facts are that the veteran 
has a current PTSD diagnosis and that he experienced an in-
service stressor.  Presuming the credibility of this 
evidence, as the Board is required to do, the claim is 
reopened.  Justus, 3 Vet. App. at 512-13.


ORDER

1.  New and material evidence having not been submitted, 
service connection for hepatitis C is denied.

2.  New and material evidence having been submitted, the 
claim of entitlement to service connection for PTSD is 
reopened.


REMAND

The veteran has identified a number of in-service stressors 
in support of his PTSD claim.  Of these, there is sufficient 
evidence to corroborate one of them.  At the veteran's 
videoconference hearing, he testified that he was assaulted 
by another Marine.  The veteran's service medical records 
included a chronological record of medical care, dated in 
January 1978, showing the veteran received treatment for a 
facial injury sustained from an alleged assault from another 
Marine.  

The medical evidence in the claims file also included PTSD 
diagnoses.  For example, in a mental health note, dated in 
January 2008, the veteran was diagnosed with "PTSD, chronic, 
severe (from Cambodia/Laos)" among other mental health 
disorders.  The veteran's personnel records did not confirm 
service in either Cambodia or Laos.

The case must be remanded to confirm the PTSD diagnosis and 
to determine whether it is linked to an in-service stressor, 
to include the alleged in-service assault.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with a VA PTSD 
examination.  If the examiner concludes 
that the veteran meets the Diagnostic and 
Statistical Manual for Mental Disorders, 
Fourth Edition, of the American 
Psychiatric Association (DSM-IV) criteria 
for PTSD, the examiner must specify on 
which stressor(s) that diagnosis is based.  
The examiner must be provided the 
veteran's claims file and is specifically 
directed to the January 1978 chronological 
record of medical care showing treatment 
for an alleged assault.  

2.  Thereafter, the veteran's claim of 
entitlement to service connection for PTSD 
should be readjudicated.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


